DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2020 has been entered.
 
Claim Status
Claims 1-6 and 8-11 are pending.
Claim 7 is cancelled.
Claims 1-2, 4, 8, and 11 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “a plurality of processing spaces of each of the plurality of processing parts” is interpreted as new matter. Particularly, the claim now appears to require that each processing part must individually have a plurality of processing spaces, where the disclosure (at least Fig. 1) shows a single processing space for each processing part.
Regarding claims 2-3, 5-6, and 8-11, the claims are rejected at least based upon their dependencies to claim 1, whose defects they inherit.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a plurality of processing spaces of each of the plurality of processing parts” is regarded as indefinite claim language. Particularly, it is unclear how each processing part can have a plurality of processing spaces, when each processing part appears to have only one processing volume.
In the interest of compact and expedited prosecution, the Examiner interprets the claim such that the apparatus comprises a plurality of processing parts and a plurality of 

Additionally, the limitation “communicating with each of non-monitored processing spaces” is unclear in form and lacks proper antecedent basis, since a non-monitored processing space has not previously been established in the claim. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading “communicating with each of the plurality of processing spaces that are non-monitored”. 
The Applicant is encouraged to check claims 2 and 5-6 to ensure that any amendments to claim 1 regarding “non-monitored processing spaces” is continued into those claims, which rely on that portion of claim 1 for antecedent basis purposes.

Regarding claim 2, the limitation “the valve” (line 7) lacks proper antecedent basis, rendering the limitation unclear as to which valve is being identified as part of “the valves”, as recited in claims 2 and 1. In the interest of compact and expedited prosecution, the Examiner interprets the claim such that “a valve” is provided in each of the pressure-measuring pipelines and each of the dummy pipelines.

Regarding claims 3, 5-6, and 8-11, the claims are rejected at least based upon their dependencies to claim 1, whose defects they inherit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Pub. 2011/0031214) in view of Verdict (US Patent Pub. 2012/0304930).
Regarding claim 1, Kim teaches a substrate processing apparatus ([0019] and Fig. 2, processing system #100), comprising:
a plurality of processing parts ([0021] and Fig. 2, processing chambers #202 and #203) configured to perform substrate processing on target substrates ([0021]),
a plurality of substrate mounting tables ([0021] and Fig. 2, workpiece supports #208) configured to mount the target substrates thereon in each of the plurality of processing parts ([0021]: supporting workpieces/wafers); 
a plurality of gas introducing members ([0020] and Fig. 2, gas source assembly #216; [0033] and Fig. 2, showerhead #222) configured to introduce processing gases into a plurality of processing spaces of each of the plurality of processing parts ([0020]: dispense gas into chambers #202/#203); 
a common exhaust mechanism ([0022]-[0023] and Fig. 2, common exhaust with valve #221, and vacuum pump #220) configured to evacuate the plurality of 
a pressure measuring part ([0030] and Fig. 2, manometers #281 and #282) configured to selectively monitor a pressure in any one of the plurality of processing spaces by using a pressure gauge ([0030]: pressure measurements of both processing regions that generates a control signal), 
wherein the pressure measuring part includes pipelines having pressure-measuring pipelines configured to connect the plurality of processing spaces to the pressure gauge (Fig. 2, small portions of pipe shown connecting to #281/#282).

Kim does not teach wherein the pressure measuring part includes dummy pipelines configured to communicate with the plurality of processing spaces, and valves configured to switch the pressure-measuring pipelines and the dummy pipelines, wherein one end of each of the dummy pipelines is connected to each of the pressure-measuring pipelines between the pressure gauge and the plurality of processing spaces and an opposite end of each of the dummy pipelines is occluded, wherein the valves are installed in each of the pressure-measuring pipelines and the dummy pipelines, and wherein the dummy pipelines are configured to adjust a difference between a volume of the pipelines communicating with a monitored processing space of the plurality of 
However, Verdict teaches dummy pipelines (Verdict – [0038] and Fig. 4, portions of clean bypass/exhaust line #404) configured to communicate with a processing space (Verdict – [0038] and Fig. 4, with process chamber #402), and valves configured to switch the pressure-measuring pipelines and the dummy pipelines (Verdict - [0038] and Fig. 4, switching valves PV-1 and PV-2), wherein one end of each of the dummy pipelines is connected to each of the pressure-measuring pipelines (Verdict – [0038] and Fig. 4, clean bypass/exhaust line #404 connected to exhaust line #406, comprising a plurality of pipe portions) between a pressure gauge (Verdict – [0038] and Fig. 4, manometer #426) and the processing space (Verdict – [0038] and Fig. 4, #404 connects to #406 between #426 and #402) and an opposite end of each of the dummy pipelines is occluded (Verdict – [0038] and Fig. 4, exhaust line #404 terminates at a lower end with switching valve “PV-4”), wherein the valves are installed in each of the pressure-measuring pipelines and the dummy pipelines (Verdict – [0038] and Fig. 4, switching valves PV-1 and PV-2 installed in exhaust line #404 and #406, which are each segmented into multiple connected portions), and wherein the dummy pipelines are capable of adjusting a difference between a volume of the pipelines communicating with a monitored processing space of the plurality of processing spaces and a volume of the pipelines communicating with each of non-monitored processing spaces (Verdict – Fig. 4, by opening valves PV-1 and PV-2, as well as PV-3 and PV-4, the volume of pipelines communicating with manometer #426 can be adjusted). 


Pressure measuring pipeline 1:

    PNG
    media_image1.png
    359
    527
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    284
    500
    media_image2.png
    Greyscale

Pressure-measuring pipeline 2:

    PNG
    media_image3.png
    361
    529
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    284
    500
    media_image2.png
    Greyscale

Dummy pipeline 1:

    PNG
    media_image4.png
    361
    530
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    284
    500
    media_image5.png
    Greyscale

Dummy pipeline 2:

    PNG
    media_image3.png
    361
    529
    media_image3.png
    Greyscale

    PNG
    media_image5.png
    284
    500
    media_image5.png
    Greyscale


	Kim and Verdict both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Kim with the dummy pipeline exhaust system as taught by Verdict in order to isolate the exhaust lines from each other to allow for cleaning (Verdict- Abstract) and to allow by-products to be removed in separate exhaust lines in situ without stopping operation of the process chamber (Verdict - [0038]).

To clarify the record, the claim limitations “configured to perform substrate processing on target substrates, respectively”, “configured to mount the target substrates thereon in each of the plurality of processing parts”, “configured to introduce processing gases into a plurality of processing spaces of each of the plurality of processing parts”, “configured to evacuate the plurality of processing spaces of the plurality of processing parts all at once and further to perform pressure control for the plurality of processing spaces all at once”, “configured to selectively monitor a pressure in any one of the plurality of processing spaces by using a pressure gauge”, “configured to connect the plurality of processing spaces to the pressure gauge”, “configured to communicate with the plurality of processing spaces”, “configured to switch the pressure-measuring pipelines and the dummy pipelines”, and “configured to adjust a difference between a volume of the pipelines communicating with a monitored processing space of the plurality of processing spaces and a volume of the pipelines communicating with each of non-monitored processing spaces” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Kim apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 5, the entire claim is interpreted as an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. The modified Kim apparatus would be capable of performing the intended use by virtue of the valves, pressure gauges, and pipelines as taught by Verdict.

Regarding claim 6, the entire claim is interpreted as an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. The modified Kim apparatus would be capable of performing the intended use by virtue of the valves, pressure gauges, and pipelines as taught by Verdict.

Regarding claim 11, Kim teaches wherein in each of the plurality of processing spaces, the gas introducing member is formed with a plurality of outlets (Kim – [0020] 
The Examiner notes the phrase “corresponding to” is extremely broad language, which Merriam-Webster dictionary defines as “having or participating in the same relationship (such as kind, degree, position, correspondence, or function) especially with regard to the same or like wholes (such as geometric figures or sets)”. Thus, since the gas introducing member and pressure measuring pipelines are included in the same apparatus, they meet the limitation of “corresponding to”.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Pub. 2011/0031214) and Verdict (US Patent Pub. 2012/0304930), as applied to claims 1, 5-6, and 11 above, and further in view of Miyagi (US Patent 5,415,585).
The limitations of claims 1, 5-6, and 11 are set forth above.
Regarding claim 2, Kim teaches wherein the plurality of processing parts consists of n processing parts (Kim – Fig. 2, chambers #202/#203, so n=2), wherein each processing part includes one pressure-measuring pipeline communicating with each of the plurality of processing spaces (Kim – Fig. 2, pipes leading to manometers #281 and #282), wherein n is a natural number greater than or equal to 2 (as above, n=2).
Kim does not teach a controller configured to control the valves, wherein each processing part includes (n-1) dummy pipelines communicating with each of the plurality of processing spaces, wherein a valve is provided in each of the pressure-measuring 
However, Verdict teaches a procedure for controlling the valves (Verdict – [0005]: procedure for opening/closing valves to isolate portions of the exhaust pathways, as will be explained further below), wherein each processing part includes (n-1) dummy pipelines communicating with each of the plurality of processing spaces (see annotated Figs below, each chamber has one pressure-measuring pipeline and one dummy pipeline), wherein a valve (Verdict - [0038] and Fig. 4, switching valves PV-1 and PV-2, see Examiner’s interpretation of the claim as rejected under 112(b)) is provided in each of the pressure-measuring pipelines and each of the dummy pipelines (see pipelines as below, PV-1 or PV-2 provided in each).

Pressure measuring pipeline 1:

    PNG
    media_image1.png
    359
    527
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    284
    500
    media_image2.png
    Greyscale

Pressure-measuring pipeline 2:

    PNG
    media_image3.png
    361
    529
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    284
    500
    media_image2.png
    Greyscale

Dummy pipeline 1:

    PNG
    media_image4.png
    361
    530
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    284
    500
    media_image5.png
    Greyscale

Dummy pipeline 2:

    PNG
    media_image3.png
    361
    529
    media_image3.png
    Greyscale

    PNG
    media_image5.png
    284
    500
    media_image5.png
    Greyscale

	Verdict further teaches a procedure for, in the monitored processing space, opening the valve provided in the pressure-measuring pipeline to allow the corresponding processing space to communicate with the pressure gauge, and close the valve provided in the dummy pipeline (Verdict – [0005]: the second exhaust line can be isolated from the first and cleaned while the first exhaust line is removing by-products from the processing chamber; Fig. 4, via valves PV1 and PV2); and a procedure for, in the non-monitored processing spaces, opening the valve provided in 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kim apparatus with the parallel exhaust line procedure as taught by Verdict in order to maximize process chamber up time between maintenance cycles (Verdict – [0035]).
Modified Kim does not teach a controller specifically programmed to perform the procedure as taught by Verdict.
However, Miyagi teaches a controller configured to control an exhaust system (Miyagi – C8, L15-21 and Fig. 1, control unit #44).
Modified Kim and Miyagi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kim apparatus by performing the exhaust valve procedure as taught by Verdict via an exhaust controller, as taught by Miyagi, in order to control the opening of valve mechanisms in accordance with measured pressures and adjust the line pressure according to various processing conditions (Miyagi – C8, L16-21).

To clarify the record, “monitored processing spaces” and “non-monitored processing spaces” have not been positively recited in either claim 1 or claim 2, and 
Further, the ability of a space to be “monitored” or “non-monitored” rests with an operator of the apparatus, or an electronic monitoring system with sensors feeding information to a controller, which then stores and/or displays the information for an operator of the apparatus. As such, the limitations “in the monitored processing space” and “in the non-monitored processing spaces” are merely an intended use of the apparatus, and are given patentable weight to the extent that the prior art is capable of having monitored and non-monitored processing spaces.
The modified Kim apparatus would be capable of having monitored and non-monitored processing spaces depending on the configuration of the valves, as taught by Verdict (see Fig. 4, PV-1 through PV-4) in relation to the manometer #426 as connected to the process chamber #402 and thus, as combined, the tandem chambers as taught by Kim).

	Additionally, there are three distinct possible operational states: (1) all processing spaces are monitored, (2) some processing spaces are monitored, and some are un-monitored, and (3) no processing spaces are monitored. 
	In states (1) and (3), part of the controller limitation is not applicable (i.e., if all processing spaces are monitored, there are no non-monitored spaces, thus the 
As such, an apparatus capable of operating in any of the three modes would meet the limitations of the claims, further provided the apparatus can perform the controller limitations associated with that particular operational mode.
The modified Kim apparatus teaches the controller limitations for states (1) and (3), as set forth above, thus meeting the limitations of the claim.

Regarding claim 3, modified Kim teaches wherein a total number n (Kim teaches wherein n=2, see chambers #202/#203 as in Fig. 2) of the plurality of processing parts follows the equation n2 = P1 + P2 = V, where P1 is a total number of the pressure-measuring pipelines (P1 = 2, as shown below), P2 is a total number of the dummy pipelines (P2 = 2, as shown below), and V is a total number of valves provided in the pressure-measuring pipeline and the dummy pipelines (V = 4, valves PV1, PV2, MV1, and MV3, as in annotated Verdict Figs. 4 below), as combined above. For clarity, modified Kim teaches the following pipelines:

Pressure measuring pipeline 1:

    PNG
    media_image1.png
    359
    527
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    284
    500
    media_image2.png
    Greyscale

Pressure-measuring pipeline 2:

    PNG
    media_image3.png
    361
    529
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    284
    500
    media_image2.png
    Greyscale

Dummy pipeline 1:

    PNG
    media_image4.png
    361
    530
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    284
    500
    media_image5.png
    Greyscale

Dummy pipeline 2:

    PNG
    media_image3.png
    361
    529
    media_image3.png
    Greyscale

    PNG
    media_image5.png
    284
    500
    media_image5.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Pub. 2011/0031214) in view of Verdict (US Patent Pub. 2012/0304930) and Miyagi (US Patent 5,415,585).
Regarding claim 4
two processing parts ([0021] and Fig. 2, processing chambers #202 and #203) configured to perform substrate processing on target substrates ([0021]), respectively;
two mounting tables ([0021] and Fig. 2, workpiece supports #208) configured to mount the target substrates thereon in each of the two processing parts ([0021]: supporting workpieces/wafers);
two gas introducing members ([0020] and Fig. 2, gas source assemblies #216; [0033] and Fig. 2, showerheads #222) configured to introduce processing gases into two processing spaces of the two processing parts ([0020]: dispense gas into chambers #202/#203);
a common exhaust mechanism ([0022]-[0023] and Fig. 2, common exhaust with pumping port #230, valve #221, and vacuum pump #220) configured to evacuate both of the two processing spaces of the two processing parts ([0023]: remove waste gases) all at once ([0009]: sharing a pump) and further configured to perform pressure control for the two processing spaces all at once ([0023]: maintain both chambers at a desired pressure); 23
a pressure measuring part ([0030] and Fig. 2, manometers #281 and #282) configured to selectively monitor a pressure in any one of the plurality of processing spaces by using a pressure gauge ([0030]: pressure measurements of both processing regions that generates a control signal), and
wherein the pressure measuring part includes pipelines having two pressure-measuring pipelines configured to connect the two processing spaces to the pressure gauge (Fig. 2, small portions of pipe shown connecting to #281/#282).

    PNG
    media_image1.png
    359
    527
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    361
    529
    media_image3.png
    Greyscale


Kim does not teach wherein the pressure measuring part includes two dummy pipelines configured to communicate with the two pressure-measuring pipelines, respectively, and valves provided in the two pressure-measuring pipelines and the two dummy pipelines, respectively, wherein one end of each of the two dummy pipelines is connected to each of the two pressure-measuring pipelines between the pressure gauge and the two processing spaces and an opposite end of each of the two dummy pipelines is occluded, wherein the valves are installed in each of the two pressure-measuring pipelines and the two dummy pipelines, wherein, in a monitored processing space of the two processing spaces where a pressure is monitored, the controller is configured to open the valve provided in the pressure-measuring pipeline to allow the corresponding processing space to communicate with the pressure gauge, and close the valve provided in the dummy pipeline, wherein in a non-monitored processing space of the two processing spaces where a pressure is not monitored, the controller is configured to open the valve provided in the dummy pipeline such that the corresponding processing space communicates with the dummy pipeline, and wherein the dummy pipelines are configured to adjust a difference between a volume of the pipelines communicating with the monitored processing space and a volume of the pipelines communicating with the non-monitored processing space.

For clarity, the combination of Kim and Verdict would appear to create the following sets of pressure-measuring and dummy pipelines (wherein the pressure-measuring pipelines ultimately include manometer #426, as in Verdict Fig. 3):



    PNG
    media_image1.png
    359
    527
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    284
    500
    media_image2.png
    Greyscale

Pressure-measuring pipeline 2:

    PNG
    media_image3.png
    361
    529
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    284
    500
    media_image2.png
    Greyscale

Dummy pipeline 1:

    PNG
    media_image4.png
    361
    530
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    284
    500
    media_image5.png
    Greyscale

Dummy pipeline 2:

    PNG
    media_image3.png
    361
    529
    media_image3.png
    Greyscale

    PNG
    media_image5.png
    284
    500
    media_image5.png
    Greyscale


Verdict further teaches wherein, in a monitored processing space of the two processing spaces where a pressure is monitored, a procedure for opening the valve provided in the pressure-measuring pipeline to allow the corresponding processing space to communicate with the pressure gauge, and closing the valve provided in the dummy pipeline (Verdict – [0005]: the second exhaust line can be isolated from the first and cleaned while the first exhaust line is removing by-products from the processing chamber; Fig. 4, via valves PV1 and PV2), wherein in a non-monitored processing space of the two processing spaces where a pressure is not monitored, a procedure for opening the valve provided in the dummy pipeline such that the corresponding processing space communicates with the dummy pipeline (Verdict – [0005]: alternatively the first exhaust line can be isolated from the second and cleaned while the second exhaust line removing by-products via the same valves, as above), and wherein the dummy pipelines are capable of adjusting a difference between a volume of the pipelines communicating with the monitored processing space and a volume of the pipelines communicating with the non-monitored processing space (Verdict – Fig. 4, by opening valves PV-1 and PV-2, as well as PV-3 and PV-4, the volume of pipelines communicating with manometer #426 can be adjusted).
Kim and Verdict both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Kim with the dummy pipeline exhaust system as taught by Verdict in order to isolate the exhaust lines from each other to allow for cleaning (Verdict- Abstract) and 

Modified Kim does not teach a controller specifically programmed to perform the procedure as taught by Verdict.
However, Miyagi teaches a controller configured to control an exhaust system (Miyagi – C8, L15-21 and Fig. 1, control unit #44).
Modified Kim and Miyagi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kim apparatus by performing the exhaust valve procedure as taught by Verdict via an exhaust controller, as taught by Miyagi, in order to control the opening of valve mechanisms in accordance with measured pressures and adjust the line pressure according to various processing conditions (Miyagi – C8, L16-21).

To clarify the record, the claim limitations “configured to perform substrate processing on target substrates, respectively”, “configured to mount the target substrates thereon in each of the two processing parts”, “configured to introduce processing gases into two processing spaces of each of the two processing parts”, “configured to evacuate both of the two processing spaces of the two processing parts all at once and further to perform pressure control for the two processing spaces all at once”, “configured to selectively monitor a pressure in any one of the two processing spaces by using a pressure gauge”, “configured to connect the two processing spaces to the pressure gauge”, “configured to communicate with the two pressure-measuring pipelines, respectively”, and “configured to adjust a difference between a volume of the pipelines communicating with a monitored processing space of the plurality of processing spaces and a volume of the pipelines communicating with each of non-monitored processing spaces” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Kim apparatus would be capable of performing the intended uses as set forth above.

Further, “monitored processing spaces” and “non-monitored processing spaces” have not been positively recited in the instant claim, and instead exist as an intended use of the apparatus as established in the instant claim: “a pressure measuring part configured to selectively monitor a pressure in any one of the two processing spaces by using a pressure gauge.” As such, whether a processing space is monitored or non-monitored has not been linked to a structural difference in the apparatus. 

The modified Kim apparatus would be capable of having monitored and non-monitored processing spaces depending on the configuration of the valves, as taught by Verdict (see Fig. 4, PV-1 through PV-4) in relation to the manometer #426 as connected to the process chamber #402 and thus, as combined, the tandem chambers as taught by Kim).

	In accordance, there are three distinct possible operational states: (1) all processing spaces are monitored, (2) some processing spaces are monitored, and some are un-monitored, and (3) no processing spaces are monitored. 
	In states (1) and (3), part of the controller limitation is not applicable (i.e., if all processing spaces are monitored, there are no non-monitored spaces, thus the controller function for those spaces is not utilized), thus the controller limitations as a whole are construed as a contingent limitation. See MPEP 2111.04(II).
As such, an apparatus capable of operating in any of the three modes would meet the limitations of the claims, further provided the apparatus can perform the controller limitations associated with that particular operational mode.
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Pub. 2011/0031214) and Verdict (US Patent Pub. 2012/0304930) as applied to claims 1, 5-6, and 11 above, and further in view of Fisher (US Patent 6,279,402).
The limitations of claims 1, 5-6, and 11 are set forth above.
Regarding claim 8, Kim teaches wherein the pressure-measuring pipelines (Kim – [0030] and Fig. 2, manometers #281 and #282) are inserted into the gas introducing member from above the gas introducing member ([0033] and Fig. 2, showerhead #222) of each of the plurality of processing parts (Fig. 2, provided to both chambers #202 and #203).
Modified Kim does not teach wherein the pressure-measuring pipeline is inserted into a center of the gas introducing member.
While Fisher does not teach wherein the pressure-measuring pipeline is inserted into a center of the gas introducing member, Fisher does teach that the location of the pressure sensor is a result effective variable. Specifically, that the nominal chamber pressure, often measured at a location removed from the wafer, does not accurately reflect the local pressure at the surface of the wafer, which can lead to non-uniformities in the wafer processing (Fisher - Col. 3, Lines 23-46).
Modified Kim and Fisher both teach CVD processing apparatuses, and are thus considered to be analogous art. It would be obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum .	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Pub. 2011/0031214), Verdict (US Patent Pub. 2012/0304930), and Fisher (US Patent 6,279,402) as applied to claim 8 above, and further in view of Matsumoto (US Patent Pub. 2006/0021568).
The limitations of claim 8 are set forth above.
Regarding claim 9, modified Kim does not teach wherein the pressure-measuring pipeline has outlets communicating with the processing space and arranged on a concentric circle around the center of the gas introducing member.
However, Matsumoto teaches outlets ([0087]-[0089] and Fig. 8, fine gas injection holes #110 in gas backflow prevention plate #104) communicating with the processing space (Fig. 7, along #72 as seen generally communicating with process space in Fig. 1) and arranged on a concentric circle (Fig. 8, plate #104 and outlet circle appear to be concentric with the shower head as seen structurally in Figs. 1 and 7) around the center of the gas introducing member (concentric with center of shower head, as viewed from above/below).
Modified Kim and Matsumoto both teach CVD processing apparatus, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the .

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Pub. 2011/0031214) and Verdict (US Patent Pub. 2012/0304930), as applied to claims 1, 5-6, and 11 above, and further in view of Matsumoto (US Patent Pub. 2006/0021568).
The limitations of claims 1, 5-6, and 11 are set forth above
Regarding claim 10, modified Kim does not teach wherein the pressure-measuring pipeline has outlets communicating with the processing space and arranged on a concentric circle around a center of the gas introducing member at any radial location.
However, Matsumoto teaches outlets ([0087]-[0089] and Fig. 8, fine gas injection holes #110 in gas backflow prevention plate #104) communicating with the processing space (Fig. 7, along #72 as seen generally communicating with process space in Fig. 1) and arranged on a concentric circle (Fig. 8, plate #104 and outlet circle appear to be concentric with the shower head as seen structurally in Figs. 1 and 7) around the center of the gas introducing member at any radial location (concentric with center of shower head, as viewed from above/below).
Modified Kim and Matsumoto both teach CVD processing apparatus, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the 

Response to Arguments
Applicant appears to have amended claim 2 to correct minor informalities raised in the previous Office Action. As such, the objection to claim 2 is withdrawn.

Applicant argues (Remarks, pg. 10) that Kim in view of Verdict fails to teach the limitation “wherein one end of each of the dummy pipelines is connected to each of the pressure-measuring pipelines…”. Respectfully, the Examiner disagrees. As reproduced below, Kim in view of Verdict appears to teach the following sets of pipelines:

Pressure measuring pipeline 1:

    PNG
    media_image1.png
    359
    527
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    284
    500
    media_image2.png
    Greyscale

Pressure-measuring pipeline 2:

    PNG
    media_image3.png
    361
    529
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    284
    500
    media_image2.png
    Greyscale

Dummy pipeline 1:

    PNG
    media_image4.png
    361
    530
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    284
    500
    media_image5.png
    Greyscale

Dummy pipeline 2:

    PNG
    media_image3.png
    361
    529
    media_image3.png
    Greyscale

    PNG
    media_image5.png
    284
    500
    media_image5.png
    Greyscale


Further, as combined herein, Verdict teaches wherein one end of each of the dummy pipelines is connected to each of the pressure-measuring pipelines (Verdict – [0038] and Fig. 4, clean bypass/exhaust line #404 connected to exhaust line #406, comprising a plurality of pipe portions) between a pressure gauge (Verdict – [0038] and Fig. 4, manometer #426) and the processing space (Verdict – [0038] and Fig. 4, #404 connects to #406 between #426 and #402) and an opposite end of each of the dummy 
Applicants appear to argue the position of various pipelines in relation to manometers #408 and #409 of Verdict, but those manometers are not relied upon to teach the limitations of the claims (see instead manometer #426, Verdict Fig. 4).

Applicants appear to argue (Remarks, pg. 12) that the branched structure of Verdict differs from that of the branched structure of the instant invention. Without commenting on the merits of the Applicant’s arguments, the Examiner notes the differences discussed by Applicant are not present in the claims. If Applicant feels further amendments relating to said branching structure would differentiate the instant invention over the prior art, the Applicant is encouraged to incorporate those limitations into the claims. The Examiner asserts that the limitations of the claims, as they are currently written, are fully met by the prior art Kim in view of Verdict.

Independent claim 4 and the dependent claims 2-3, 5-6, and 8-11 have not been argued beyond the issue raised in regards to claim 1, and thus continue to be rejected in accordance with the Examiner’s explanations provided herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Benjamin Kendall/Primary Examiner, Art Unit 1718